                                      1   ROGER M. MANSUKHANI (SBN 164463)
                                          rmansukhani@grsm.com
                                      2   JOAN C. WOODARD (SBN 129710)
                                          jwoodard@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Parkcenter Drive, Suite 200
                                      4   Sacramento, CA 95825
                                          Telephone: (916) 565-2900
                                      5   Facsimile: (916) 920-4402

                                      6   Attorneys for Defendant
                                          SCHWAN’S CONSUMER BRANDS, INC.
                                      7

                                      8                               UNITED STATES DISTRICT COURT

                                      9                              EASTERN DISTRICT OF CALIFORNIA

                                     10

                                     11   AMANDA O’CONNOR, as an individual and )             CASE NO. 2:19-cv-00556-JAM-AC
Gordon Rees Scully Mansukhani, LLP




                                          on behalf of all others similarly situated, )
   3 Parkcenter Drive, Suite 200




                                     12                                               )       STIPULATION TO REMAND CASE
                                                                          Plaintiffs,         TO THE CALIFORNIA STATE
      Sacramento, CA 95825




                                                                                      )
                                     13                                               )       COURT AND ORDER
                                                  vs.                                 )
                                     14
                                          SCHWAN’S CONSUMER BRANDS, INC., )
                                     15   a Georgia corporation; and DOES 1 through   )
                                          50, inclusive,                              )
                                     16                                               )
                                                                          Defendants. )
                                     17

                                     18          WHEREAS, on February 8, 2019, Plaintiff Amanda O’Connor (“Plaintiff”) filed the
                                     19   operative complaint in this action (“Complaint”);
                                     20          WHEREAS, on March 29, 2019, Defendant Schwan’s Consumer Brands, Inc. filed a
                                     21   Notice of Removal to remove the case to the United States District Court Eastern District of
                                     22   California;
                                     23          WHEREAS, the parties have met and conferred regarding Plaintiff’s request that
                                     24   Defendant stipulate to remand the case to the Superior Court of the State of California, County of
                                     25   Sacramento;
                                     26          WHEREAS, Plaintiff and Defendant stipulate to remand the case to the California
                                     27   Superior Court, County of Sacramento;
                                     28          WHEREAS, said stipulation is without prejudice to Defendant to file a Notice of
                                                                                      -1-
                                                  Stipulation to Remand Case to The California State Court and [Proposed] Order
                                                                                                                2:19-cv-00556-JAM-AC
                                      1   Removal in accordance with 28 U.S.C. 1446(c).

                                      2          As such, THE UNDERSIGNED PARTIES STIPULATE that the instant matter captioned

                                      3   Amanda O’Connor v. Schwan’s Consumer Brands, Inc. (Case No. 2:19-cv-00556-JAM-AC) be

                                      4   remanded to Superior Court of the State of California, County of Sacramento.

                                      5          IT IS SO STIPULATED:

                                      6

                                      7   Dated: April 17, 2019               DIVERSITY LAW GROUP, P.C.

                                      8                                              /s/ Kristen Agnew (by authorization, 4/17/19)
                                                                              By:
                                      9                                              Kristen Agnew
                                                                                     Attorney for Plaintiff
                                     10                                              AMANDA O’CONNOR, as an individual
                                                                                     and on behalf of all others similarly situated
                                     11
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12
      Sacramento, CA 95825




                                     13   Dated: April 17, 2019               POLARIS LAW GROUP LLP

                                     14                                              /s/ William L. Marder (by authorization, 4/17/19)
                                                                              By:
                                     15                                              William L. Marder
                                                                                     Attorney for Plaintiff
                                     16                                              AMANDA O’CONNOR, as an individual
                                                                                     and on behalf of all others similarly situated
                                     17

                                     18

                                     19   Dated: April 17, 2019                      GORDON REES SCULLY MANSUKHANI, LLP

                                     20                                                      /s/ Joan C. Woodard
                                                                              By:
                                     21   ______________________________________             Joan C. Woodard
                                                                                             Attorney for Defendant
                                     22                                                      SCHWAN’S CONSUMER BRANDS, INC.
                                     23

                                     24   ///
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///
                                                                                      -2-
                                                  Stipulation to Remand Case to The California State Court and [Proposed] Order
                                                                                                                2:19-cv-00556-JAM-AC
                                        1                                            ORDER

                                        2          IT IS ORDERED that this matter entitled Amanda O’Connor v. Schwan’s Consumer

                                        3   Brands, Inc. (Case No. 2:19-cv-00556-JAM-AC) be remanded to Superior Court of the State of

                                        4   California, County of Sacramento.

                                        5

                                        6   Dated: 4/18/2019                          /s/ John A. Mendez___________
                                                                                      HONORABLE JOHN A. MENDEZ
                                        7

                                        8

                                        9

                                       10

                                       11
  Gordon Rees Scully Mansukhani, LLP
     3 Parkcenter Drive, Suite 200




                                       12
        Sacramento, CA 95825




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
1179562/44689482v.1
                                                                                        -3-
                                                    Stipulation to Remand Case to The California State Court and [Proposed] Order
                                                                                                                  2:19-cv-00556-JAM-AC
